Citation Nr: 0911301	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  98-07 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected residuals of cold injury 
to the right hand and fingers.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service connected residuals of cold injury 
to the left hand and fingers.

3.  Entitlement to an initial compensable evaluation for 
service-connected residuals of right little finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from December 1961 to 
December 1964.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 decision by the 
RO in Montgomery, Alabama, which, denied service connection 
for a right eye disability, a back disability, a right little 
finger disability, and residuals of frostbite of both hands.

In an August 1999 rating decision, the RO, in pertinent part, 
denied service connection for a right eye disability, a back 
disability, and residuals of frostbite of both hands.

In September 2001, the Veteran presented testimony before the 
undersigned Veterans Law Judge via videoconference.  A copy 
of the hearing transcript is of record and has been reviewed.

In December 2001 decision, the Board remanded the claim for 
further development.

In a December 2004 rating decision, the RO granted: service 
connection for residuals of cold injury to the right hand and 
fingers (10 percent, effective June 30, 1997); service 
connection for residuals of cold injury to the left hand and 
fingers (10 percent, effective June 30, 1997), and service 
connection for residuals of injury to the right little finger 
(noncompensable, effective June 30, 1997).  Thereafter, the 
Veteran expressed disagreement with those evaluations 
assigned, and he subsequently perfected an appeal of the 
December 2004 rating decision.  That appeal has been merged 
into the current appeal.
In June 2008, the Board denied service connection for an 
acquired right eye disability, and a back disability; and 
remanded the issues of entitlement to an increased 
evaluations for residuals of cold injury to the right hand 
and fingers; residuals of cold injury to the left hand and 
fingers; and residuals of an injury to the right little 
finger, for further development.


FINDINGS OF FACT

1.  The Veteran's cold injury residuals of the right and left 
hands primarily consist of complaints of arthralgia and cold 
sensitivity with occasional numbness, but with no evidence of 
persistent moderate symptoms of swelling, tenderness, or 
redness, and no evidence of tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities.  

2.  The Veteran reports having intermittent sharp pain in his 
right little finger; he lacks 10 degrees from full extension 
at the distal interphalangeal joint of the right little 
finger.  He is in receipt of the maximum evaluation for 
ankylosis of the little finger, as well as any limitation of 
motion of the little finger.  

3.  The Veteran has not submitted evidence tending to show 
that his service-connected residuals of cold injury to the 
right and left hands and fingers, and residuals of right 
little finger injury require frequent hospitalization, are 
unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for service-connected residuals of cold injury to the 
right hand and fingers are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 
7122 (1997, 1998, 2008).

2.  The criteria for an initial evaluation in excess of 10 
percent for service-connected residuals of cold injury to the 
left hand and fingers are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7122 
(1997, 1998, 2008).

3.  The criteria for an initial compensable evaluation for 
service-connected residuals of right little finger injury are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.104, Diagnostic Codes 5227, 5230 (2002, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grants of service 
connection for cold injury residuals of the hands, and 
residuals of injury to the right fifth finger.  Courts have 
held that once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file, and all identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Moreover, 
according to a "SSOC Notice Response," received in October 
2008, the Veteran indicated that he had no other information 
or evidence to submit, and requested that his case be 
returned to the Board for further appellate consideration as 
soon as possible.  The duties to notify and assist have been 
met.




II.  Background

A service treatment record dated in February 1962 shows a 
history of injury to the right little finger that had 
occurred two weeks prior.  The Veteran complained of pain, 
and x-rays were negative for a fracture.  Also, service 
treatment records show that the Veteran was exposed to severe 
cold temperatures while on "TDY" in Greenland in 1964.  

In 1997, the Veteran filed service connection claims for cold 
injury residuals, and residuals of injury to the right little 
finger, in pertinent part.

On July 1997 VA general medical examination, the Veteran 
reported a history of frostbite residuals with recurrent 
numbness of finger of both hands, especially during cold 
exposure.  No pertinent diagnosis was made.

On April 2004 VA examination of both hands and fingers of 
both hands revealed normal findings and no evidence of cold 
injury residuals.  The examiner noted that the dorsal and the 
palmar aspects of both hands appeared normal.  There were no 
obvious signs of arthritis near the areas but noted the 
Veteran's complaint of mild stiffness.  The examiner noted 
that the Veteran had a good grip and the skin on his hands 
and fingers felt warm, and his fingernails appeared normal.  
He had no significant trophic changes in the hands and 
fingers.  Diagnosis was cold injury to hands and fingers with 
mild stiffness in the fingers on range of motion, especially 
during cold weather; and episodes of Raynaud's phenomenon of 
fingertips on exposure to severe cold conditions, especially 
below 50 degrees; most of the time, the Veteran is able to 
normally use his hands and fingers.

On June 2004 VA neurological examination, the Veteran was 
diagnosed with cold injury to his hands and fingers.  The 
Veteran noted that he had mild stiffness and his hands swell 
up.  His hands get numb in the cold weather.

A July 2004 VA examiner noted the Veteran's old injury to the 
small finger of the right hand and related it to service.  

According to an August 2004 VA examination report, the 
examiner noted that the Veteran injured his right small 
finger during service.  It was noted that the Veteran was 
asymptomatic; there were no residuals of the injury and he 
has no functional limitations related to the injury. 

In a December 2004 rating decision, the RO granted service 
connection for cold injury residuals of the right hand and 
fingers, assigning a 10 percent evaluation pursuant to 
Diagnostic Code 7122; granted service connection for cold 
injury residuals of the left hand, assigning a 10 percent 
evaluation, pursuant to Diagnostic Code 7122; and also 
granted service connection for residuals of right little 
finger injury, assigning a noncompensable evaluation, 
pursuant to Diagnostic Code 5227.  

According to his January 2006 notice of disagreement, the 
Veteran indicated that the pain and numbness in his hands had 
increased over the past couple of years.  He also indicated 
that he had limited function in his hands.

On a March 2007 VA outpatient visit, the Veteran complained 
of continued bilateral hand and wrist pain, noting that it 
had gotten worse in the several months prior; on examination, 
all joints and long bones were painful to the touch.  It was 
also noted that the Veteran experienced occasional increased 
difficulty holding utensils secondary to occasional cramping 
of the right hand. 

Pursuant to the Board's June 2008 remand, the Veteran 
underwent a VA examination of his hands and fingers in August 
2008.  According to that VA examination report, the Veteran 
reported having pain and swollen hands on a daily basis.  He 
also stated that his hands occasionally become pale and numb, 
noting that he is very sensitive to cold temperatures.  The 
Veteran also reported having intermittent sharp pain in his 
right fifth digit.  On examination, the Veteran's skin on the 
hands and fingers was warm and dry.  There was no sign of 
tissue loss on his fingers, and no rash.  His fingernails 
were stained with nicotine.  He had no paleness, swelling, or 
redness.  He was noted to have hair across the dorsal aspect 
of his hands and dorsal aspect of the proximal 
interphalangeal, along the proximal interphalangeal joint.  
His nails were normal size, without brittleness, or fungal 
infection.  There was no evidence of Raynaud's phenomena.  He 
had normal skin without thinning of the skin or atrophy.  The 
Veteran reported tenderness to the proximal interphalangeal 
joints of the hands.  There was no evidence of swelling of 
the hands on examination.  Upon palpation, there was no 
redness, bruising, swelling, or increase in skin temperature.  
The Veteran was able to make a good fist.  His thumb to 
finger opposition to all fingers was normal with normal (5/5) 
strength for his age.  He was able to fully extend all 
fingers and thumbs except for the right fifth finger at the 
distal interphalangeal joint, which lacks 10 degrees of full 
extension.  He had normal sensation; there were no sensory 
changes.  He had no atrophy of muscles.  After three times of 
range of motion testing for his right fifth finger, he could 
flex his metacarpal phalangeal joint from zero to 90 degrees 
without pain, and his proximal interphalangeal joint from 
zero to 105 degrees, and the distal interphalangeal joint 
from negative 10 degrees to 70 degrees.  There was no 
redness, warmth, or coldness to his fingers.  X-rays of the 
hands were essentially normal, with the exception of an 
incidental finding of metallic foreign bodies in or on the 
skin.  Diagnoses were:  status-post cold injury with residual 
arthralgias without significant vascular or skin changes; and 
status-post injury to right fifth finger, which lacks 10 
degrees from full extension at the distal interphalangeal 
joint.


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In this case, because the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with 
the original grants of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  See 
also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Residuals of Cold Injury to Right and Left Hands

The criteria for rating residuals of cold injuries were 
amended on two occasions since the Veteran filed his initial 
claim in 1997.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule. VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the 
revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Initially, the Board notes that the old criteria of 
Diagnostic Code 7122 address residuals of frozen feet, but 
there was no specific diagnostic code addressing residuals of 
frozen hands.  38 C.F.R. § 4.104, Diagnostic Code 7122 
(effective prior to January 12, 1998).  Therefore, the old 
criteria of Diagnostic Code 7122 will be applied by analogy 
to the hands through Diagnostic Code 7199.  See 38 C.F.R. 
§§ 4.20, 4.27 (2008).

Prior to January 12, 1998, a 10 percent evaluation was 
assigned for residuals of unilateral or bilateral frozen feet 
with mild symptoms, chilblains.  The next higher rating of 30 
percent was assigned for symptoms involving persistent 
moderate swelling, tenderness, redness, etc. - if the 
condition is bilateral.  The highest evaluation of 50 percent 
under this code was assigned if there was loss of toes, or 
parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (prior to January 12, 1998).
Thereafter, as amended on January 12, 1998, Diagnostic Code 
7122 was classified as cold injury residuals.  Under these 
criteria, a 10 percent evaluation is assigned for arthralgia 
or other pain, numbness, or cold sensitivity.  A 20 percent 
evaluation is assigned for arthralgia or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  And a 
30 percent evaluation is assigned for arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic 
Code 7122 (since January 12, 1998).

In addition, Note (1) following the Code provides that 
amputations of fingers and toes and complications such as 
squamous cell carcinoma or peripheral neuropathy should be 
separately evaluated under other diagnostic codes.  Notes 
following this regulation indicate that amputations of 
fingers or toes, and complications such as squamous cell 
carcinoma at the site of a cold injury scar or peripheral 
neuropathy should be separately evaluated under other 
Diagnostic Codes.  Each affected part (e.g., hand, foot, ear, 
and nose) should be rated separately, and the rating should 
be combined in accordance with sections 4.25 and 4.26.  38 
C.F.R. § 4.104; Diagnostic Code 7122, including Notes 1 and 2 
(effective, January 12, 1998).

Further revisions to the rating schedule governing ratings 
for residuals of a cold injury became effective on August 13, 
1998.  Although the rating criteria remained identical to the 
above criteria, Note 1 was amended as follows:  Separately 
evaluate amputations of fingers or toes, and complications 
such as squamous cell carcinoma at the site of a cold injury 
scar or peripheral neuropathy, under other diagnostic codes.  
Separately evaluate other disabilities that have been 
diagnosed as the residual effects of cold injury, such as 
Raynaud's phenomenon, muscle atrophy, etc., unless they are 
used to support an evaluation under Diagnostic Code 7122.  38 
C.F.R. § 4.104, Diagnostic Code 7122, Note 1.

The additional amendment clarifies that disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., should be 
separately evaluated unless they are used to support an 
evaluation under Diagnostic Code 7122.  Id.  It was also 
noted that arthralgia is but one type of pain that will 
satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 
14, 1998). Notwithstanding, the Board finds that the changes, 
effective August 13, 1998, do not substantially affect the 
application of Diagnostic Code 7122 in this case.

Applying the criteria in effect prior to January 12, 1998 to 
the facts of this case, the Board finds that a disability 
evaluation higher than 10 percent is not warranted for cold 
injury residuals of either hand, including the fingers.  
While there are reports are occasional hand swelling, the 
medical evidence does not show that either hand  is 
manifested by persistent moderate symptoms of swelling, 
tenderness, or redness, as required for the next higher 
evaluation of 30 percent.  As such, the criteria for a higher 
evaluation under the criteria prior to January 12, 1998, are 
not met or more nearly approximated.

Likewise, a higher evaluation for cold injury residuals of 
the right and left hands and fingers is not warranted under 
the criteria that went into effect on January 12, 1998, or 
August 13, 1998.  In this regard, while the Veteran reported 
arthralgia and cold sensitivity with numbness, there is no 
medical evidence of tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  The Veteran's fingernails are discolored due 
to his nicotine use and not as a result of a cold injury.  
Also, the Veteran indicated that his hands occasionally 
become pale in cold weather, however the examiner 
specifically noted that paleness was not seen on examination.  
Sensory examinations of the hands and fingers have been 
regarded as normal.  Moreover, x-rays taken in conjunction 
with VA examination in August 2008 show no evidence of 
osteoporosis, subarticular punched out lesions, or 
osteorarthritis.  The August 2008 examiner noted that there 
was preservation of the joint spaces, and only mild 
demineralization.  The examiner also indicated that the 
residuals of cold injury are less likely to interfere with 
the function of either hand.  Consequently, the Board finds 
that an evaluation in excess of 10 percent is not warranted 
for cold injury residuals of either the right or left hand, 
under Diagnostic Code 7122 (1998, 2008).


The Board also finds that a separate evaluation for Raynaud's 
phenomenon is not warranted.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7122, Note 1.  Although there was evidence of 
Raynaud's on April 2004 VA examination, the evidence suggests 
that the symptoms such as pain, numbness and cold sensitivity 
associated with such phenomenon were used to support the 10 
percent evaluation assigned under Diagnostic Code 7122.  And 
the Board notes that on August 2008 VA examination, the 
examiner specifically noted there was no evidence of 
Raynaud's phenomenon.    

The Board has also considered whether the Veteran is entitled 
to staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that the Veteran's service-connected cold 
injury residuals of the right hand have not been more than 10 
percent disabling, and that the Veteran's service-connected 
cold injury residuals of the left hand have not been more 
than 10 percent disabling during the entire appeal period.

In sum, the evidence shows that the Veteran's cold injury 
residuals of the right and left hands primarily consist of 
complaints of arthralgia and cold sensitivity with occasional 
numbness, with no medical evidence of persistent moderate 
symptoms of swelling, tenderness, or redness, and no medical 
evidence of tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities.  

Consequently, an initial evaluation in excess of 10 percent 
for service-connected cold injury residuals of the right hand 
and fingers is not warranted, and an initial evaluation in 
excess of 10 percent for service-connected cold injury 
residuals of the left hand and fingers is also not warranted 
under the former or the current criteria under Diagnostic 
Code 7122.    

As the preponderance of the evidence is against the Veteran's 
increased rating claims for service-connected cold injury 
residuals of both hands, the benefit-of- the-doubt doctrine 
does not apply; therefore, such claims must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).


B.  Residuals of Injury to the Right Little Finger

The Veteran is currently in receipt of a noncompensable 
evaluation for residuals of right little finger injury.

The Board notes that VA's criteria for evaluating finger 
injuries were revised, effective August 26, 2002, during the 
pendency of the Veteran's claim.  The former rating criteria 
provided a noncompensable disability evaluation for ankylosis 
of any finger other than the thumb, index finger, or middle 
finger.  38 C.F.R. § 4.71a, Diagnostic Code 5227 (2002).  The 
former criteria also provided that extremely unfavorable 
ankylosis would be rated as amputation under Diagnostic Codes 
5152 through 5156.

The new criteria provide for a noncompensable evaluation for 
ankylosis of the little finger, whether it is favorable or 
unfavorable.  38 C.F.R § 4.71a, Diagnostic Code 5227, 
effective from August 26, 2002).  Again, a noncompensable 
evaluation is the only schedular rating available for this 
disability.  A note following 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, which pertains to ankylosis of the ring or little 
finger, provides that VA should also consider whether 
evaluation as amputation is warranted and whether an 
additional evaluation is warranted for interference with 
overall function of the hand.

Ankylosis is defined as "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995), citing 
Dorland's Illustrated Medical Dictionary, 91 (27th ed. 1988).

Ankylosis or limitation of motion of single or multiple 
digits of the hand is to be evaluated as follows: for the 
index, long, ring, and little fingers (digits II, III, IV, 
and V), zero degrees of flexion represents the fingers fully 
extended, making a straight line with the rest of the hand.  
The position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the MP and PIP joints flexed to 
30 degrees, and the thumb (digit I) abducted and rotated so 
that the thumb pad faces the finger pads.  Only joints in 
these positions are considered to be in favorable position.  
For digits II through V, the MP joint has a range of zero to 
90 degrees of flexion, the PIP has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
(DIP) joint has a range of zero to 70 or 80 degrees of 
flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, 
Note 1.

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2008).

On review, the Board finds that a compensable evaluation is 
not warranted for residuals of right little finger injury 
under either the former or current criteria.  The Board notes 
that the Veteran is currently in receipt of the maximum 
schedular evaluation (non-compensable) for Diagnostic Code 
5227, therefore a higher rating under this code is not 
warranted.  

The Board has also considered other possible rating codes for 
a higher evaluation.  Diagnostic Code 5230 indicates that any 
limitation of motion of the little finger is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5230.  Consequently, this 
Code is not applicable as the Veteran is already in receipt 
of a noncompensable evaluation.  

Additionally, the evidence does not show that the Veteran's 
right little finger disability is analogous to amputation or 
that an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5227, Note.  Extremely unfavorable ankylosis 
of the right little finger has not been shown.  In fact, 
there is no evidence of any ankylosis of the right little 
finger.  Also, although the Veteran lacked 10 degrees of 
extension at the distal interphalangeal joint of his right 
fifth finger, the August 2008 VA examiner indicated that the 
Veteran was able to close his right hand and make a good 
fist.  The examiner also noted that the lack of full 
extension would not cause any additional loss of normal hand 
functions.  Therefore, an additional evaluation is not 
warranted under the Note following 38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  

The Board also has considered whether an increased disability 
rating is warranted for the Veteran's right little finger 
disability based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
But in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court clarified that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
Here, the Veteran has a noncompensable evaluation for his 
right little finger disability under Diagnostic Code 5227, 
and as mentioned this is the maximum evaluation allowable 
under this Diagnostic Code.  Hence, the aforementioned 
provisions of 38 C.F.R. § 4.40 and § 4.45 are not for 
consideration.

As the preponderance of the evidence is against the Veteran's 
increased rating claim for service-connected residuals of 
right fifth finger injury, the benefit-of- the-doubt doctrine 
does not apply; therefore, such claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
Veteran is unable to secure and follow substantially gainful 
employment due to service-connected cold injury residuals of 
the right and left hands and residuals of right little finger 
injury, or otherwise render a schedular rating impractical. 
There is also no indication that pertinent disabilities have 
produced marked interference with employment nor does the 
evidence show that the Veteran is frequently hospitalized for 
such disabilities.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of cold injury to 
the right hand and fingers is denied.

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected residuals of cold injury to 
the left hand and fingers is denied.

Entitlement to an initial compensable evaluation for service-
connected residuals of right little finger injury is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


